Citation Nr: 0938407	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed coronary 
heart disease, status post bypass grafting, including 
secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the RO.  

In July 2007 and July 2009, the Board remanded the claim for 
further evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In the July 2009 remand, the Board found that the Veteran 
submitted additional pertinent evidence following the most 
recent RO adjudication (in a March 2009 Supplemental 
Statement of the Case (SSOC)) without a waiver of RO 
jurisdiction.  Accordingly, the Board directed the RO to 
readjudicate the present issues in an SSOC.  

The record shows that the matter was subsequently returned to 
the RO, but as the Veteran's representative pointed out in 
their September 2009 post-remand brief, the RO did not issue 
an SSOC or otherwise readjudicate the remanded claims.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order.  Where 
the Board's remand orders are not complied with, the Board 
itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, this matter must be again remanded to allow the RO 
an opportunity to comply with the Board's July 2009 remand 
instructions.  

The case is REMANDED for the following action:

The RO should readjudicate the remanded 
issues in light of all evidence of 
record, including the additional evidence 
submitted by the Veteran.  If any benefit 
sought on appeal remains denied, then the 
RO should issue another Supplemental 
Statement of the Case and afford the 
Veteran with an appropriate opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

